Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
Claim 3, line 2, “the securing arms” should be – the one or more securing arms--.
Claim 4, line 2, “the securing arms” should be – the one or more securing arms--.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Claim 1 recites, “a clamp extension device that is adapted to attach to a clamp on a sawmill.”  It is not clear how any aspect of the clamp extension works.  The Applicants have demonstrated that it clamps onto a clamp “C”. However, it cannot be determined how the structure C constitutes a clamp as it appears to be a singular member and would not by itself be capable of clamping an object.  There is no discussion how C functions as a clamp and therefore it is not understood how the clamp extension would be configured for attaching to a clamp. 
Moreover, it appears that to work, the clamp extension device 100 needs to work in conjunction with a part of the sawmill.  Such that by itself, it is only one wall that the workpiece would be compressed against.  Figure 5 shows the 34 and 36 working together to clamp a member C, which is described as a clamp. It is not clear how attaching the applicant’s clamp extension to the clamp C allows it to interact or engage to function as a clamp or a clamp extension as there is no opposing surface being shown that allow for the compression of the workpiece between it and the clamp member.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the preamble, “a clamp extension device to attach to a clamp of a sawmill”.  Claim 1, lines 6 recites, “wherein the attachment mechanism secures the base plate to the clamp and the clamp end secures one side of the materials in the sawmill.    The Applicant is claiming the structure and function of the clamp extension device is terms of the clamp and sawmill, as the functionality of the extension device cannot be determined without considering that it operates in combination with the saw in order to be a clamp extension.  The clamp member does not clamp a workpiece on its own and neither does it appear that that features of the unclaimed clamp functions to clamp the workpiece on its own. It isn’t even clear if the clamp is really functions as a  clamp or a member that functions with another structure to provide a clamping action.   It is not clear whether the Applicant has incongruent titling with the invention and should claim the combination or needs to define the extension device without defining the invention in terms of the clamp and sawmill.  
Claim 2 recites, “the opening configured to fit around the clamp.”  As similar to claim 1, the Applicant is claiming the structure of the opening over the unclaimed clamp.  It cannot be determined what size the opening must possess to fit around the clamp. 
Claim 5 recites, “the attachment further including securing ends that extend over a back end of the clamp.”  As similar to claim 1, the Applicant is claiming the structure of the attachment over the unclaimed clamp.  It cannot be determined what height the clamp must possess to extend over a back end of a clamp. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)as being anticipated by Long (U.S. Patent 3,397,722). 
In regards to claim 1, as best understood, Long discloses a clamp extension device (1) that is adapted to attach to a clamp on a sawmill and secure materials in the sawmill, the clamp extension device comprising: a base plate (6) having a first end that has a clamp member (wall 4) and second end that includes an attachment mechanism (adjustable supporting elements 10/ wall 3); and wherein the attachment mechanism (10/3) secures the base plate to the clamp and the clamp end secures one side of the materials in the sawmill.
In regards to claim 2, Long discloses wherein the attachment mechanism (10-4) includes an opening (between 4 and 10) and one or more securing arms (blocks 11), the opening configured to fit around the clamp and the one or more securing arms configured to secure the base plate to the clamp.
In regards to claim 3, Long discloses wherein the one or more securing arms (11/11) are pivotably coupled to the base plate (via bolts 12) such that the securing arms are moveable between a closed position that is configured to secure the base plate to the clamp and an open position that is configured to allow the base plate to be removed from the clamp (“small blocks 11 having vertical holes through which wing bolts 12 extend which are in registry with and guided angularly by slots 13 formed in the base 6” (col. 2, lines 6-8).
In regards to claim 4, Long discloses wherein the attachment mechanism includes tightening devices (bolts 12/12) that are configured to hold the securing arms in either the open position or the closed position.
In regards to claim 5, Long discloses the attachment mechanism (10/3) further including securing ends (3) that extend over a back end of the clamp.
In regards to claim 6, Long discloses wherein the clamp member (4) is L- shaped (the wall 4 with cutout 5 define an L-shaped wall)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/           Primary Examiner, Art Unit 3724